Citation Nr: 0024174	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-15 919	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$14,665 stemming from an overpayment of pension benefits.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1966 to September 1968.

2.  In July 2000 the Board was notified that the veteran died 
on June 25, 2000.

3.  At the time the Board was notified of the veteran's 
death, this appeal was not under active consideration on the 
merits by a Member or panel of Members of the Board. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



